Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: . There is no teaching, suggestion, and motivation found within the prior art of record for the claimed lens holder and base to come into contact with other, combined with all the other limitations of claim 1.  Murakami (US 2017/0371127) appears to be the most pertinent reference, as it discloses all the elements of claim 1, except for the limitation that the lens holder and base come into contact with each other.  Instead, Murakami teaches that the lens holder comes into contact with the OIS fixed part 20.  Kasuga (2013/0027602 A1) discloses a sleeve 3 holding the lens coming into contact with the base 9 on the front page.  However, there is no OIS in the system shown on the front page.  Fig. 2 shows the OIS coil 20 is supported by the cover 91, not the base member 9.  There is no disclosure as to whether the intermediate member contacts the base 9.  Also, applicants’ claim 1 contains other differences from the device shown in Fig. 2.   Enta (US 2018/0188474) teaches a coil board may be flexible or rigid in numbered paragraph 0059.  US 2014/0355120 A1, discloses the connection board between the base 400 and the coil board 500 may be flexible or rigid in numbered paragraph 0102.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                              Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852